Title: From John Adams to the President of Congress, No. 54, 28 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 28 April 1780. RC (PCC, No. 84, I, f. 508–510). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:635–639.
     In Wharton’s printing, the dates for the paragraphs beginning “Hague 23. April” and “Hague 22 April” should be reversed. This long letter, which Congress received on 19 Feb. 1781, was based on newspaper accounts from Hamburg, London, and The Hague. Adams first reported the communication of Russia’s declaration of an armed neutrality to the cities of Hamburg, Lübeck, and Bremen. The bulk of the letter consists of the texts of the British Order in Council of 17 April suspending its treaties with the Netherlands (from William Lee, 25 April, and note 1, above); two reports by the Dutch province of Groningen, the first calling for convoys for all non-contraband goods and the second recommending that the States General refuse the assistance demanded by Britain under the terms of the Anglo-Dutch treaty of 1674; and the resolution of 13 April by the States of Holland calling for the acceptance of the Russian invitation to join a League of Armed Neutrality. Adams also noted the decision of the Dutch province of Gelderland to call for unlimited convoys and the refusal of the aid demanded by Britain.
     Reflecting on these and other events, John Adams predicted the likelihood of Britain becoming involved in a war with the Netherlands, Russia, and the other neutral powers, and observed: “When, where or in what manner, we shall see the Unravelling of the Vast Plot, that is acting in the World, is known only to Providence. Although my Mind has been full twenty Years preparing to expect great Scenes, yet I confess the Wonders of this Revelation exceed all that I ever foresaw or imagined. That our Country so young as it is, so humble as it is, thinking but lately, so meanly of itself should thus Interest the Passions, as well as employ the Reason of all Mankind in its favour, and effect in so short a Space of Time, not only thirteen Revolutions of Government at home, but so compleatly accomplish a Revolution in the system of Europe, and in the Sentiments of every Nation in it, is what no human Wisdom perhaps could foresee.”
    